Citation Nr: 1752644	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  17-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary artery disease disability, to exclude the period from March 29, 2016 to September 30, 2016 when the Veteran was rated at 100 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2014).

The Veteran served on active duty from December 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO continued an evaluation of 60 percent disabling for coronary artery disease (CAD).  In May 2017, the RO assigned a 100 percent rating effective March 29, 2016 and a 60 percent rating effective August 1, 2016.


FINDING OF FACT

The Veteran's coronary artery disease has been manifested by a workload between 3 and 5 METs, ejection fraction of 55 percent, and dyspnea, angina, and fatigue.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2014); 38 C.F.R. §§ 4.1, 4.2, 4.104, DC 7005, 7017 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A, relevant to VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim, have been met.  A March 2016 letter informed the Veteran of the type of evidence needed to substantiate the claim, as well as notice regarding how VA assigns disability ratings and effective dates.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA satisfied the "generic" notice required in claims for an increased rating with the March 2016 letter it sent to the Veteran.

VA has a duty to assist a claimant to obtain relevant treatment records and provide an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran received VA examinations in December 2015 and May 2017.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA has complied with its duties to notify and assist and no further action is necessary to meet the requirements of VCAA.

Analysis

Disability evaluations are determined by applying the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity to the facts of the case.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

The Veteran's CAD has been rated under Diagnostic Codes (DCs) 7005 and 7017.

Diagnostic Code 7017 provides that for three months following hospital admission for surgery, a 100 percent rating is assigned.  
 
Thereafter, a 100 percent rating for both DCs contemplates chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  DC 7005 requires documented coronary artery disease resulting in the above requirements for each rating.  38 C.F.R. § 4.104, DC 7005.

A "MET" (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.

A VA examination in December 2015 revealed left ventricular ejection fraction (LVEF) at 60 percent; and work level between 3 and 5 METs.  The VA examiner opined that the Veteran's heart condition would limit the Veteran to light physical exertion due to fatigue, dyspnea, and angina, and the Veteran reported symptoms of angina and occasional dyspnea and fatigue going up stairs and pushing a cart.  December 2015 VA examination.  The VA examiner noted the Veteran has not had congestive heart failure.  Id.

The medical evidence reflects that the Veteran had a myocardial infarction on March 29, 2016.  

Thereafter, another VA examination was conducted in May 2017.  This VA examination noted the Veteran's heart condition limits heavy exertion to no greater than fifteen minutes due to angina.  May 2017 VA examination.  The Veteran reported that he has shortness of breath going up stairs, pushing a cart, and is unable to shovel dirt or snow.  Id.  Tests revealed a work level of greater than 3 but less than 5 METs; LVEF measured at greater than 55 percent.  Id.  The examiner noted the Veteran has not had congestive heart failure.  Id.

The Veteran is unable to meet the criteria for a 100 percent rating under DC 7005.  Chronic congestive heart failure, a workload of 3 METs or less, or LVEF of less than 30 percent are not shown by the lay or medical evidence.

The Veteran's disability was productive of a workload between 3 and 5 METs, with the Veteran reporting dyspnea, angina, and fatigue.  December 2015 VA examination.  LVEF was measured at 60 percent; the most recent LVEF was greater than 55 percent in May 2017.  Id.  The evidence shows that the Veteran did not suffer congestive heart failure.  Id.

Although the Veteran is competent to testify to the presence of certain symptoms, such as dyspnea, the Veteran is not competent to opine regarding measurements which require precise medical testing or a medical opinion by a clinician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's CAD must be determined based on the medical evidence of record.

All potentially applicable Diagnostic Codes have been considered for schedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against a rating in excess of 60 percent for the Veteran's heart condition.  

The Veteran has not raised any other issues with respect to the increased rating claim for his heart condition, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 60 percent for coronary artery disease disability, to exclude the period from March 29, 2016 to September 30, 2016 when the Veteran was rated at 100 percent, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


